DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 of U.S. Patent No. 10,283,832 in view of Channabasappa US Patent Application Publication 2008/0238793 (cited by applicant) as shown below.
Regarding Claim 1, claims 1 & 10 of U.S. 10,283,832 teach all the limitations except wherein an electrically-conductive layer is a lower ground-plane of a cavity; the lower ground plane includes a slotted aperture electromagnetically coupled to the antenna feed, and electromagnetically-coupled to a transmission line resonator.
However, teaches Channabasappa a lower layer is a ground plane (105 Fig. 1B Par. 0002) having a slotted aperture (104 Fig. 1B Par. 0002) electromagnetically coupled to the antenna feed (not shown Par. 0003), and electromagnetically-coupled to a transmission line resonator (104 Fig. 1B Par. 0002).
In this particular case, providing an electrically-conductive layer as a lower ground-plane of a cavity and including a slotted aperture electromagnetically coupled to the antenna feed, and electromagnetically-coupled to a transmission line resonator is common and well known in the antenna art as evident by Channabasappa in order to obtain a sot/aperture coupled antenna having large frequency bandwidth.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide an electrically-conductive layer of U.S. Patent No. 10,283,832 as a lower ground-plane of a cavity and including a slotted aperture electromagnetically coupled to the antenna feed, and electromagnetically-coupled to a transmission line resonator based on the teachings of  Channabasappa as a result effect in order to obtain a sot/aperture coupled antenna having large frequency bandwidth.
Regarding Claims 4, 6 & 8, claims 1 & 10 of U.S. 10,283,832 teach all the limitations except wherein the slotted aperture is a coplanar waveguide (CPW) transmission line, and wherein the CPW transmission line is electromagnetically coupled to the antenna feed.
However, coplanar waveguide (CPW) transmission line are common and well known in the antenna art to reduce interference/coupling between the feed and other components.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the slotted aperture of U.S. Patent No. 10,283,832 with a coplanar waveguide (CPW) transmission line as a result effect in order to reduce interference/coupling between the feed and other components.
Regarding Claims 5, 7 & 9, claims 1 & 10 of U.S. 10,283,832 teach all the limitations except wherein the slotted aperture is a transversal slotted aperture and wherein the transversal slot is electromagnetically coupled to the antenna feed.
However, teaches Channabasappa wherein the slotted aperture is a transversal slotted aperture (Figs. 1A, 1B).
In this particular case, providing the slotted aperture as a transversal slotted aperture is common and well known in the antenna art as evident by Channabasappa in order to obtain a sot/aperture coupled antenna having large frequency bandwidth.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the slotted aperture of U.S. Patent No. 10,283, as a transversal slotted aperture based on the teachings of  Channabasappa as a result effect in order to obtain a sot/aperture coupled antenna having large frequency bandwidth.
Instant Application
U.S. Patent No. 10,283,832
1. A radio-frequency (RF) antenna for a planar substrate, the antenna comprising: a dielectric material within the planar substrate; a plurality of electrically-conductive layers within the planar substrate; at least one cavity within the planar substrate, each cavity containing a portion of the dielectric material and bounded by portions of the electrically-conductive layers and by vertical sidewalls formed of electrically-interconnected portions of the electrically-conductive layers, wherein an electrically-conductive layer is a lower ground-plane of a cavity; an antenna feed, for electromagnetically coupling the antenna to RF circuitry; a radiating slot in a cavity, for electromagnetically coupling the antenna to an external RF field; and at least one transmission line resonator disposed within a cavity; wherein; a transmission line resonator is electromagnetically coupled to a cavity; and the lower ground plane includes a slotted aperture electromagnetically coupled to the antenna feed, and electromagnetically-coupled to a transmission line resonator.
2. The radio-frequency (RF) antenna of claim 1, wherein there are at least two cavities vertically-stacked such that a lowermost cavity is below all the others, and wherein the lower ground plane is in the lowermost cavity.

3. The radio-frequency (RF) antenna of claim 1, wherein there are at least two transmission line resonators.

1. A radio-frequency (RF) antenna for a planar substrate, the antenna comprising: a dielectric material within the planar substrate; a plurality of electrically-conductive layers within the planar substrate; a cavity within the planar substrate, the cavity containing a portion of the dielectric material and bounded by portions of the electrically-conductive layers and by vertical sidewalls formed of electrically-interconnected portions of the electrically-conductive layers; an antenna feed, for electromagnetically coupling the antenna to RF circuitry; a radiating slot in the cavity, for electromagnetically coupling the antenna to an external RF field; and at least two transmission line resonators disposed within the cavity such that the at least two transmission line resonators are respectively situated in different electrically-conductive layers; wherein: at least one of the transmission line resonators is electromagnetically coupled to the antenna feed; at least one of the transmission line resonators is electromagnetically coupled to the cavity; and at least two of the transmission line resonators are electromagnetically-coupled to each other.
10. A radio-frequency (RF) antenna for a planar substrate, the antenna comprising: a dielectric material within the planar substrate; a plurality of electrically-conductive layers within the planar substrate; at least two cavities within the planar substrate, each cavity containing a portion of the dielectric material and bounded horizontally at the top and at the bottom by respective portions of two different electrically-conductive layers, and bounded vertically at all sides by vertical sidewalls formed of electrically-interconnected portions of the electrically-conductive layers; an antenna feed, for electromagnetically coupling the antenna to RF circuitry; a radiating slot in one of the at least two cavities, for electromagnetically coupling the antenna to an external RF field; and at least one transmission line resonator disposed within at least one other of the cavities; wherein: the cavities are vertically stacked within the planar substrate; each cavity is vertically adjacent to another cavity of the at least two cavities; each cavity shares a common electrically-conductive layer with an adjacent cavity; each common electrically-conductive layer has disposed therein a slot which electromagnetically couples a cavity to the adjacent cavity thereof; at least one of the transmission line resonators is electromagnetically coupled to the antenna feed; and at least one of the transmission line resonators is electromagnetically coupled to one of the cavities.


Claims 1, 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 12, 13 of U.S. Patent No. 11,081,801. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 & 9 teach all the limitations of claims 1, 10-18 as shown in the table below.
Instant Application
U.S. Patent No. 11,081,801
1. A radio-frequency (RF) antenna for a planar substrate, the antenna comprising: a dielectric material within the planar substrate; a plurality of electrically-conductive layers within the planar substrate; at least one cavity within the planar substrate, each cavity containing a portion of the dielectric material and bounded by portions of the electrically-conductive layers and by vertical sidewalls formed of electrically-interconnected portions of the electrically-conductive layers, wherein an electrically-conductive layer is a lower ground-plane of a cavity; an antenna feed, for electromagnetically coupling the antenna to RF circuitry; a radiating slot in a cavity, for electromagnetically coupling the antenna to an external RF field; and at least one transmission line resonator disposed within a cavity; wherein; a transmission line resonator is electromagnetically coupled to a cavity; and the lower ground plane includes a slotted aperture electromagnetically coupled to the antenna feed, and electromagnetically-coupled to a transmission line resonator.
10. The radio-frequency (RF) antenna of claim 1, wherein an uppermost cavity of the at least one cavity further comprises a monopole element electrically-connected at a lower end to the lower ground plane of the uppermost cavity and extending into the uppermost cavity.
11. The radio-frequency (RF) antenna of claim 10, wherein the monopole element is electrically-connected at an upper end to a conducting pad.
14. The radio-frequency (RF) antenna of claim 2, wherein an uppermost of the at least two cavities further comprises a monopole element electrically-connected at a lower end to the lower ground plane of the uppermost cavity and extending into the uppermost cavity.
15. The radio-frequency (RF) antenna of claim 14, wherein the monopole element is electrically-connected at an upper end to a conducting pad.
18. The RF antenna of claim 10 wherein the at least one cavity is a single cavity.


8. A radio-frequency (RF) antenna for a planar substrate, the antenna comprising: a dielectric material within the planar substrate; a plurality of electrically-conductive layers within the planar substrate; a recess in an upper surface of the planar substrate; a cavity within the planar substrate below the recess, the cavity containing a portion of the dielectric material and bounded by portions of the electrically-conductive layers and by vertical sidewalls formed of electrically-interconnected portions of the electrically-conductive layers; an antenna feed, for electromagnetically coupling the antenna to RF circuitry; a first resonator for radiating and receiving RF signals for electromagnetically coupling the antenna to an external RF field, the resonator including a monopole element in the cavity; and a second resonator including a horizontal transmission line in the cavity; wherein: the monopole element is electrically-connected at a lower end to a ground plane of the cavity and extending into the recess; the monopole element is electrically-connected at an upper end to a conducting pad within the recess; at least one of the horizontal transmission line resonators is electromagnetically coupled to the antenna feed; and at least one of the transmission line resonators is electromagnetically coupled to the monopole element.
9. A radio-frequency (RF) antenna for a planar substrate of claim 8, the antenna further comprising: at least one additional cavity within the planar substrate, each additional cavity containing a portion of the dielectric material and bounded horizontally at the top and at the bottom by respective portions of two different electrically-conductive layers, and bounded vertically at all sides by vertical sidewalls formed of electrically-interconnected portions of the electrically-conductive layers; at least one transmission line resonator disposed within at least one other additional cavity; wherein: the cavities are vertically stacked within the planar substrate; each cavity is vertically adjacent to another cavity of the at least two cavities; each cavity shares a common electrically-conductive layer with an adjacent cavity; each common electrically-conductive layer has disposed therein a slot which electromagnetically couples a cavity to the adjacent cavity thereof; and at least one transmission line resonator is situated in an additional cavity.
12. The RF antenna of claim 11, wherein the conducting pad is configured to be symmetric with respect to the monopole element.
16. The RF antenna of claim 15, wherein the conducting pad is configured to be symmetric with respect to the monopole element.
12. The RF antenna of claim 8, wherein the wherein the conducting pad is configured to be symmetric with respect to the monopole element.
13. The RF antenna of claim 11, wherein the conducting pad is configured to be asymmetric with respect to the monopole element.
17. The RF antenna of claim 15, wherein the conducting pad is configured to be asymmetric with respect to the monopole element.
13. The RF antenna of claim 8, wherein the wherein the conducting pad is configured to be asymmetric with respect to the monopole element.


Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845